FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

BINYAM MOHAMED; ABOU ELKASSIM         
BRITEL; AHMED AGIZA; MOHAMED
FARAG AHMAD BASHMILAH; BISHER
AL-RAWI,                                     No. 08-15693
             Plaintiffs-Appellants,
                v.                            D.C. No.
                                          5:07-CV-02798-JW
JEPPESEN DATAPLAN, INC.,                       OPINION
              Defendant-Appellee,
UNITED STATES OF AMERICA,
              Intervenor-Appellee,
                                      
       Appeal from the United States District Court
         for the Northern District of California
         James Ware, District Judge, Presiding

                  Argued and Submitted
       February 9, 2009—San Francisco, California

                   Filed April 28, 2009

   Before: Mary M. Schroeder, William C. Canby, Jr. and
           Michael Daly Hawkins, Circuit Judges.

                Opinion by Judge Hawkins




                           4919
4924           MOHAMED v. JEPPESEN DATAPLAN




                        COUNSEL

Ben Wizner, American Civil Liberties Union Foundation,
New York, New York, for Plaintiffs-Appellants.

Daniel P. Collins, Munger, Tolles & Olson, Los Angeles, Cal-
ifornia, for Defendant-Appellee.
               MOHAMED v. JEPPESEN DATAPLAN            4925
Douglas N. Letter and Michael P. Abate, Civil Division,
United States Department of Justice, Washington, D.C., for
Intervenor-Appellee.

Andrew G. McBride, Wiley Rein, LLP, Washington, D.C., for
Amicus The Foundation for the Defense of Democracies in
Support of Appellees Supporting Affirmance.

Richard A. Samp, Washington Legal Foundation, Washing-
ton, D.C., for Amici Washington Legal Foundation and Allied
Educational Foundation.

William J. Aceves, California Western School of Law, San
Diego, California, for Amici Redress and The International
Commission of Jurists.

Natalie L. Bridgeman, Law Offices of Natalie L. Bridgeman,
San Francisco, California, for Amici Professors of Constitu-
tional Law, Federal Jurisdiction, and Foreign Relations Law.

Jean-Paul Jassy, Bostwick & Jassy, Los Angeles, California,
for Amici Professors William G. Weaver and Robert M. Pal-
litto.

James M. Ringer, Clifford Change US, New York, New York,
for Amici Commonwealth Lawyers Association and JUS-
TICE.

David J. Stankiewicz, Morvillo, Abramowitz, Grand, Iason,
Anello & Bohrer, New York, New York, for Amicus Former
United States Diplomats.


                        OPINION

HAWKINS, Circuit Judge:

  Plaintiffs Binyam Mohamed, Abou Elkassim Britel, Ahmed
Agiza, Mohamed Farag Ahmad Bashmilah, and Bisher al-
4926             MOHAMED v. JEPPESEN DATAPLAN
Rawi (“plaintiffs”), appeal the dismissal of this action,
brought under the Alien Tort Statute, 28 U.S.C. § 1350,
against Jeppesen Dataplan, Inc. (“Jeppesen”), a wholly owned
subsidiary of the Boeing Company. Before Jeppesen filed an
answer to the complaint, the United States intervened, assert-
ing that the state secrets privilege required dismissal of the
entire action on the pleadings. The district court agreed and
dismissed the complaint. On appeal, plaintiffs argue the dis-
trict court misapplied the state secrets doctrine and erred in
dismissing the complaint.

   Concluding that the subject matter of this lawsuit is not a
state secret because it is not predicated on the existence of a
secret agreement between plaintiffs and the Executive, and
recognizing that our limited inquiry under Federal Rule of
Civil Procedure 12(b)(6) precludes prospective consideration
of hypothetical evidence, we reverse and remand.

                     I.   BACKGROUND

A.     Factual Background

   At this stage in the litigation, we “construe the complaint
in the light most favorable to the plaintiff[s], taking all [their]
allegations as true and drawing all reasonable inferences from
the complaint in [their] favor.” Doe v. United States, 419 F.3d
1058, 1062 (9th Cir. 2005).

  1.    The Extraordinary Rendition Program

   Plaintiffs allege that the United States Central Intelligence
Agency (“CIA”), working in concert with other government
agencies and officials of foreign governments, operated an
“extraordinary rendition program” to gather intelligence by
apprehending foreign nationals suspected of involvement in
terrorist activities and transferring them in secret to foreign
countries for detention and interrogation by United States or
foreign officials. According to plaintiffs, this program has
                MOHAMED v. JEPPESEN DATAPLAN                4927
allowed agents of the United States government “to employ
interrogation methods that would [otherwise have been] pro-
hibited under federal or international law.”

  Citing publicly available evidence, plaintiffs, all foreign
nationals, claim they were each processed through the
extraordinary rendition program.

   Plaintiff Agiza, an Egyptian national who had been seeking
asylum in Sweden, was captured by Swedish authorities,
transferred to American custody, and flown to Egypt. In
Egypt, he was held for five weeks “in a squalid, windowless,
and frigid cell,” where he was “severely and repeatedly beat-
en” and subjected to electric shock through electrodes
attached to his ear lobes, nipples, and genitals. Agiza was held
in detention for two and a half years, after which he was given
a six-hour trial before a military court, convicted, and sen-
tenced to fifteen years in Egyptian prison. According to plain-
tiffs, “[v]irtually every aspect of Agiza’s rendition, including
his torture in Egypt, has been publicly acknowledged by the
Swedish government.”

   Plaintiff Britel, a forty-year-old Italian citizen of Moroccan
origin, was arrested and detained in Pakistan on immigration
charges. After several months in Pakistani detention, Britel
was transferred to the custody of American officials. These
officials dressed Britel in a diaper and overalls, and shackled
and blindfolded him for a flight to Morocco. Once in
Morocco, he was detained incommunicado by Moroccan
security services at the Temara prison. There, he was beaten,
deprived of sleep and food, and threatened with sexual tor-
ture, including sodomy with a bottle and castration. After
being released and re-detained, Britel was coerced into sign-
ing a false confession, convicted of terrorism-related charges,
and sentenced to fifteen years in Moroccan prison.

  Plaintiff Mohamed, a twenty-eight-year-old Ethiopian citi-
zen and legal resident of the United Kingdom, was arrested in
4928            MOHAMED v. JEPPESEN DATAPLAN
Karachi, Pakistan, on immigration charges. Mohamed was
flown to Morocco under similar conditions, where he was
transferred to the custody of Moroccan security agents.
Moroccan authorities subjected Mohamed to “severe physical
and psychological torture,” including routinely beating him
and breaking his bones. Authorities also cut him with a scal-
pel all over his body, including on his penis, and poured “hot
stinging liquid” into the open wounds. He was also blind-
folded and handcuffed while being made “to listen to
extremely loud music day and night.” After eighteen months
in Moroccan custody, Mohamed was transferred back to
American custody and flown to Afghanistan. There he was
detained in a CIA “dark prison” where he underwent further
torture, including being kept in “near permanent darkness”
and subjected to loud noise, such as the screams of women
and children, for twenty-four hours per day. His captors also
deprived him of food. Eventually, Mohamed was transferred
to the military prison at Guantanamo Bay, Cuba, where he
remained for nearly five years. He was released and returned
to the United Kingdom during the pendency of this appeal.

   Plaintiff al-Rawi, a thirty-nine-year-old Iraqi citizen and
legal resident of the United Kingdom, was arrested in Gambia
while traveling on “legitimate” business. Like the other plain-
tiffs, al-Rawi was placed in a diaper, overalls, and shackles
and placed on an airplane, where he was flown to Afghani-
stan. Detained in the same “dark prison” as Mohamed, loud
noises were played twenty-four hours per day to deprive him
of sleep. Al-Rawi was eventually transferred to Bagram Air
Base, where he was “subjected to humiliation, degradation,
and physical and psychological torture by U.S. officials,”
including being beaten, deprived of sleep, and threatened with
death. Al-Rawi was eventually transferred to Guantanamo; in
preparation for the flight, he was “shackled and handcuffed in
excruciating pain” as a result of his beatings. Al-Rawi was
eventually released from Guantanamo and returned to the
United Kingdom.
                MOHAMED v. JEPPESEN DATAPLAN              4929
   Plaintiff Bashmilah, a thirty-nine-year-old Yemeni citizen,
was apprehended by agents of the Jordanian government
while he was visiting Jordan to assist his ailing mother. After
a brief detention during which he was “subject to severe phys-
ical and psychological abuse,” Bashmilah was given over to
agents of the United States government, who flew him to
Afghanistan in similar fashion as the other plaintiffs. Once in
Afghanistan, Bashmilah was placed in solitary confinement,
in twenty-four-hour darkness, where he was deprived of sleep
and shackled in painful positions. He was subsequently
moved to another cell where he was held in twenty-four-hour
light and loud noise. Depressed by his conditions, Bashmilah
attempted suicide three times. Later, Bashmilah was trans-
ferred by airplane to an unknown CIA “black site” prison,
where he “suffered sensory manipulation through constant
exposure to white noise, alternating with deafeningly loud
music” and twenty-four-hour light. Bashmilah was transferred
once more to Yemen, where he was tried and convicted of a
trivial crime, sentenced to time served abroad, and released.

  2.   Jeppesen’s Involvement in the Rendition Program

   According to plaintiffs, publicly available evidence estab-
lishes that Jeppesen provided flight planning and logistical
support services to the aircraft and crew on all of the flights
transporting the five plaintiffs among their various locations
of detention and torture. According to the complaint, “Jep-
pesen played an integral role in the forced” abductions and
detentions. It “provided direct and substantial services to the
United States for its so-called ‘extraordinary rendition’ pro-
gram,” thereby “enabling the clandestine and forcible trans-
portation of terrorism suspects to secret overseas detention
facilities.” Jeppesen furthermore provided this assistance with
actual or constructive “knowledge of the objectives of the ren-
dition program,” including knowledge that the plaintiffs
4930                MOHAMED v. JEPPESEN DATAPLAN
“would be subjected to forced disappearance, detention, and
torture” at the hands of U.S. and foreign government officials.1

B.     Procedural Background

  Plaintiffs brought suit under the Alien Tort Statute, 28
U.S.C. § 1350, claiming that Jeppesen is directly liable in
damages for (1) actively participating in their forcible and
arbitrary abduction, and (2) conspiring in their torture and
other cruel, inhuman, or degrading treatment, in violation of
customary international law cognizable under the Alien Tort
Statute.

   In the alternative, plaintiffs assert that Jeppesen is liable for
aiding and abetting agents of the United States, Morocco,
Egypt, and Jordan in subjecting them to torture and other
cruel, inhuman, or degrading treatment because Jeppesen
knew or should have known that the passengers of each flight
for which it provided logistical support services were being
subjected to such treatment by agents of those countries. They
further allege in the alternative that Jeppesen demonstrated
reckless disregard as to whether the passengers of each flight
for which it provided logistical support services were being
subjected to torture and other cruel, inhuman, or degrading
treatment.

  Before Jeppesen answered the complaint, the United States
government intervened, asserting the state secrets privilege
  1
    Plaintiffs cite, among other things, the sworn declaration of Sean Bel-
cher, a former Jeppesen employee, who stated that the director of Jeppesen
International Trip Planning Services, Bob Overby, had told him, “ ‘We do
all the extraordinary rendition flights,’ ” which he also referred to as “ ‘the
torture flights’ ” or “spook flights.” Belcher stated that “there were some
employees who were not comfortable with that aspect of Jeppesen’s busi-
ness” because they knew “ ‘some of these flights end up’ ” with the pas-
sengers being tortured. He stated that Overby had explained, “ ‘that’s just
the way it is, we’re doing them’ ” because “the rendition flights paid very
well.”
                MOHAMED v. JEPPESEN DATAPLAN                   4931
and, on that basis, moved for dismissal. Then-director of the
CIA, General Michael Hayden, filed two declarations in sup-
port of the motion to dismiss, one classified, the other
redacted and unclassified. The public declaration asserts that
“[d]isclosure of the information covered by this privilege
assertion reasonably could be expected to cause serious—and
in some instances, exceptionally grave—damage to the
national security of the United States and, therefore, the infor-
mation should be excluded from any use in this case.”

   The district court granted the motions both to intervene and
to dismiss, explaining:

    The invocation of states secret privilege is a categor-
    ical bar to a lawsuit under the following circum-
    stances: (1) if the very subject matter of the action is
    a state secret; (2) if the invocation of the privilege
    deprives a plaintiff of evidence necessary to prove a
    prima facie case; and (3) if the invocation of the
    privilege deprives a defendant of information neces-
    sary to raise a valid defense.

In its view, “inasmuch as the case involves ‘allegations’ about
the conduct by the CIA, the privilege is invoked to protect
information which is properly the subject of state secrets priv-
ilege.” Moreover, “at the core of Plaintiffs’ case against
Defendant Jeppesen are ‘allegations’ of covert U.S. military
or CIA operations in foreign countries against foreign
nationals—clearly a subject matter which is a state secret.”
Holding that “the very subject matter of this case is a state
secret,” the district court expressly declined to reach whether
invocation of the privilege would deprive plaintiffs of evi-
dence necessary to establish a prima facie case or Jeppesen of
evidence necessary to mount a valid defense. Plaintiffs timely
appealed.

              II.   STANDARD OF REVIEW

   We review de novo the interpretation and application of the
state secrets privilege and review for clear error the district
4932              MOHAMED v. JEPPESEN DATAPLAN
court’s underlying factual findings. Al-Haramain Islamic
Found., Inc. v. Bush, 507 F.3d 1190, 1196 (9th Cir. 2007).

                      III.   DISCUSSION

A.     Overview

   [1] Two parallel strands of the state secrets doctrine have
emerged from its relatively thin history. Totten v. United
States, 92 U.S. 105 (1875), perhaps the earliest case to turn
on state secrets in any form, stands for the proposition that a
suit predicated on the existence and content of a secret agree-
ment between a plaintiff and the government must be dis-
missed on the pleadings because the “very subject matter” of
the suit is secret. In that case, William Lloyd’s estate brought
suit against the government to recover compensation for ser-
vices that Lloyd had allegedly rendered as a spy during the
Civil War. Id. at 105. Lloyd claimed to have performed on the
contract, but not to have received full payment for his services
according to the terms of the agreement. Id. at 106.

   Dismissing the case on the pleadings, the Supreme Court
observed that the secrecy of the parties’ relationship was a
“condition of the engagement” and “[b]oth employer and
agent must have understood that the lips of the other were to
be for ever sealed respecting the relation of either to the mat-
ter.” Id. This condition of secrecy, the Court reasoned, is “im-
plied in all secret employments of the government in time of
war, or upon matters affecting our foreign relations.” Id. “The
publicity produced by an action” to enforce the conditions of
any such agreement, moreover, “would itself be a breach of
a contract of that kind, and thus defeat a recovery.” Id.
Because “the existence of a contract of that kind is itself a fact
not to be disclosed,” id. at 107, “the very subject matter of the
action . . . [is] a matter of state secret,” and the action must
therefore be “dismissed on the pleadings without ever reach-
                    MOHAMED v. JEPPESEN DATAPLAN                        4933
ing the question of evidence,” United States v. Reynolds, 345
U.S. 1, 11 n.26 (1953) (citing Totten).2

   [2] In contrast with the Totten bar, the Reynolds evidentiary
privilege prevents only discovery of secret evidence when dis-
closure would threaten national security. See Reynolds, 345
U.S. 1.3 Application of the Reynolds privilege involves a
“formula of compromise” in which the court must weigh “the
circumstances of the case” and the interests of the plaintiff
against the “danger that compulsion of the evidence will
expose military matters which, in the interest of national
security, should not be divulged.” Id. at 9-10. While the court
should “defer to the Executive on matters of foreign policy
and national security” in making this determination, Al-
Haramain, 507 F.3d at 1203, “[j]udicial control over the evi-
dence in a case cannot be abdicated to the caprice of execu-
tive officers,” Reynolds, 345 U.S. at 9-10. The court must
therefore undertake an independent evaluation of the claim of
privilege to ensure the privilege properly applies. Once the
court determines a claim of privilege is legitimate, however,
“even the most compelling [personal] necessity cannot over-
come” it. Reynolds, 345 U.S. at 11.
  2
     The courts of appeals have generally interpreted the Totten bar as a rule
of non-justiciability. See, e.g., Wilson v. Libby, 535 F.3d 697, 710 (D.C.
Cir. 2008) (discussing the “the justiciability doctrine of Totten v. United
States”); Am. Civil Liberties Union v. Nat’l Sec. Agency, 493 F.3d 644,
650 n.2 (6th Cir. 2007) (the Totten rule is a “rule of non-justiciability”);
Al-Haramain, 507 F.3d at 1197 (the Totten rule is “a rule of non-
justiciability, akin to a political question”).
   3
     The evidentiary version of the privilege appeared for the first time in
this Nation during Aaron Burr’s 1807 trial for treason, where the district
court considered entry of a letter asserted by the government to contain a
“matter which ought not to be disclosed.” United States v. Burr, 25 F. Cas.
30, 37 (C.C. Va. 1807). While the court acknowledged that “there may be
matter, the production of which the court would not require,” it concluded
that “[t]here is certainly nothing before the court which shows that the let-
ter in question contains any matter the disclosure of which would endan-
ger the public safety” and permitted entry of the letter. Id; see also
Reynolds, 345 U.S. at 532 (“[The Reynolds] formula received authoritative
expression in this country as early as the Burr trial.”).
4934             MOHAMED v. JEPPESEN DATAPLAN
   [3] Successful invocation of the Reynolds privilege does
not necessarily require dismissal of the entire suit. Instead,
invocation of the privilege requires “ ‘simply that the evi-
dence is unavailable, as though a witness had died [or a docu-
ment had been destroyed], and the case will proceed
accordingly, with no consequences save those resulting from
the loss of evidence.’ ” Al-Haramain, 507 F.3d at 1204 (quot-
ing Ellsberg v. Mitchell, 709 F.2d 51, 64 (D.C. Cir. 1983)).
Within the Reynolds framework, the “litigation can proceed,”
therefore, so long as (1) “the plaintiffs can prove ‘the essential
facts’ of their claims ‘without resort to [privileged evi-
dence],’ ” id. (quoting Reynolds, 345 U.S. at 11), and (2)
invocation of the privilege does not deprive “the defendant of
information that would otherwise give the defendant a valid
defense,” Kasza v. Browner, 133 F.3d 1159, 1166 (9th Cir.
1998).

B.     Totten and the Subject Matter of the Lawsuit

  Jeppesen, and to a lesser degree the government, argue that
Totten’s categorical bar prevents litigation of this case alto-
gether because it, like the suit in Totten, is predicated on the
existence of an alleged secret agreement with the government.
Neither Totten’s facts nor its logic supports that conclusion.

   [4] In the first place, not all of plaintiffs’ theories of liabil-
ity require proof of a relationship between Jeppesen and the
government. Their claims, for example, that Jeppesen acted
with reckless disregard for whether the passengers it helped
transport would be tortured by agents of the United States,
Morocco, Egypt, and Jordan, do not necessarily require estab-
lishing that the United States operated an extraordinary rendi-
tion program, much less that Jeppesen entered into a secret
agreement with the government to assist in such a program.
These claims require proof only that Jeppesen provided sup-
port for the flights on which the five plaintiffs were flown
with actual or imputed knowledge that the passengers would
be tortured at their destinations.
                   MOHAMED v. JEPPESEN DATAPLAN                       4935
   [5] Totten also does not bar any of plaintiffs’ other causes
of action because its plain language requires they (not Jep-
pesen) have an “agreement” or “contract” with the govern-
ment, and an “underst[anding]” that “the lips of the other
were to be for ever sealed respecting the relation.” Totten, 92
U.S. at 106. Only then would “[t]he secrecy which such con-
tracts impose preclude[ ] any action for their enforcement.”
Id. On facts similar to those in Totten itself, Tenet v. Doe, 544
U.S. 1 (2005), recently confirmed that Totten prohibits only
suits that would necessarily reveal “the plaintiff’s [secret]
relationship with the Government.” Id. at 10 (emphasis
added).

   [6] While it is conceivable, therefore, that the government
could assert a Totten argument against Jeppesen if sued by
Jeppesen to enforce an alleged clandestine contract between
Jeppesen and the government, Totten has no bearing here,
where third-party plaintiffs (not Jeppesen) seek compensation
from Jeppesen (not the government) for tortious detention and
torture (not unpaid espionage services). Totten’s logic simply
cannot stretch to encompass cases brought by third-party
plaintiffs against alleged government contractors for the con-
tractors’ alleged involvement in tortious intelligence activities.4
Nothing the plaintiffs have done supports a conclusion that
their “lips [are] to be for ever sealed respecting” the claim on
which they sue, such that filing this lawsuit would in itself
defeat recovery. See Totten, 92 U.S. at 106.
  4
    See Terkel v. AT&T Corp., 441 F. Supp. 2d 899, 907 (N.D. Ill. 2006)
(refusing to apply Totten because “the plaintiffs in this case were not par-
ties to the alleged contract nor did they agree to its terms; rather, they
claim that the performance of an alleged contract entered into by others
would violate their statutory rights”); ACLU v. Nat’l Sec. Agency, 438 F.
Supp. 2d 754, 763 (E.D. Mich. 2006) (refusing to apply Totten because it
“applies [only] to actions where there is a secret espionage relationship
between the Plaintiff and the Government”), vacated on other grounds,
493 F.3d 644 (6th Cir. 2007).
4936                MOHAMED v. JEPPESEN DATAPLAN
   [7] Neither does any Ninth Circuit or Supreme Court case
law indicate that the “very subject matter” of any other kind
of lawsuit is a state secret, apart from the limited factual con-
text of Totten itself. The Supreme Court’s “very subject mat-
ter” language appeared in a footnote in Reynolds, where the
Court simply characterized “the very subject matter of the
[Totten lawsuit], a contract to perform espionage, [as] a mat-
ter of state secret.” Reynolds, 345 U.S. at 11 n.26. That brief
passage did not signal a deliberate expansion of Totten’s
uncompromising dismissal rule beyond secret agreements
with the government, and we decline to adopt that expansion
here.5 Tenet leaves no doubt that the “sweeping holding in
Totten” applies only to suits “where success depends on the
existence of [the plaintiff’s] secret espionage relationship with
the Government,” and that the state secrets privilege does not
otherwise “provide the absolute protection” from suit avail-
able exclusively under “the Totten rule.” Tenet, 544 U.S. at 8-
9, 11.

   [8] This narrow construction of the Totten “very subject
matter” bar heeds the Supreme Court’s warning that “ ‘occa-
sion[s] for constitutional confrontation between the [executive
and judicial] branches,’ should be avoided whenever possi-
ble.” Cheney v. United States Dist. Court for Dist. of Colum-
  5
    The government’s argument that Kasza, 133 F.3d 1159, has already
recognized that the subject matter of a lawsuit is a state secret outside the
Totten context any time secret information “is at the core” of the plaintiff’s
claims, is wrong. In that case, we affirmed dismissal according to the
Reynolds evidentiary framework because, after the privilege had been
asserted with respect to evidence during discovery, we concluded that “the
state secrets privilege bar[s the plaintiff] from establishing her prima facie
case on any of her eleven claims,” and that “[n]o protective procedure can
salvage [the plaintiff]’s suit.” 133 F.3d at 1170. Kasza’s off-handed “very
subject matter” comment thus appears to be superfluous dictum. Indeed,
we have already clarified that Kasza does no more than “confirm that
some cases are, indeed, non-justiciable as a consequence of the very sub-
ject matter of the action being a state secret,” and that it otherwise “pro-
vides scant guidance” for applying the state secrets privilege. Al-
Haramain, 507 F.3d at 1200.
                MOHAMED v. JEPPESEN DATAPLAN                4937
bia, 542 U.S. 367, 389 (2004) (quoting United States v.
Nixon, 418 U.S. 683, 692 (1974)).

   At base, the government argues here that state secrets form
the subject matter of a lawsuit, and therefore require dis-
missal, any time a complaint contains allegations, the truth or
falsity of which has been classified as secret by a government
official. The district court agreed, dismissing the case exclu-
sively because it “involves ‘allegations’ about [secret] con-
duct by the CIA.” This sweeping characterization of the “very
subject matter” bar has no logical limit—it would apply
equally to suits by U.S. citizens, not just foreign nationals;
and to secret conduct committed on U.S. soil, not just abroad.
According to the government’s theory, the Judiciary should
effectively cordon off all secret government actions from judi-
cial scrutiny, immunizing the CIA and its partners from the
demands and limits of the law.

   [9] We reject this interpretation of the “very subject matter”
concept, not only because it is unsupported by the case law,
but because it forces an unnecessary zero-sum decision
between the Judiciary’s constitutional duty “to say what the
law is,” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177
(1803), and the Executive’s constitutional duty “to preserve
the national security,” United States v. Valenzuela-Bernal,
458 U.S. 858, 880 (1982). We simply need not place the “co-
equal branches of the Government” on an all-or-nothing “col-
lision course.” Cheney, 542 U.S. at 389.

   [10] To be sure, all Presidential “claims of confidentiality
and autonomy . . . push[ ] to the fore difficult questions of
separation of powers and checks and balances.” Cheney, 542
U.S. at 389. Here, as in all such cases, “[t]he Judiciary is
forced into the difficult task of balancing the need for infor-
mation in a judicial proceeding and the Executive’s Article II
prerogatives.” Id. But in the state secrets context, the diffi-
culty of that task and the violence of the collision are both
substantially less extreme within the Reynolds evidentiary
4938             MOHAMED v. JEPPESEN DATAPLAN
framework, when both branches are made to engage in a “for-
mula of compromise,” 345 U.S. at 10, rather than by applica-
tion of the winner-takes-all Totten rule.

   [11] Within the Reynolds’s framework, the President’s
interest in keeping state secrets secret is, of course, still pro-
tected: the court must balance “the circumstances of the case”
and the plaintiff’s “showing of necessity” for the evidence
against the “danger that compulsion of evidence will expose
matters which, in the interest of national security, should not
be divulged.” Id. 10-11. Where a plaintiff’s need for the evi-
dence is “strong . . ., the claim of privilege should not be
lightly accepted,” but “even the most compelling necessity
cannot overcome the claim of privilege if the court is ulti-
mately satisfied” that the privilege applies. Id. at 11.

   [12] By excising secret evidence on an item-by-item basis,
rather than foreclosing litigation altogether at the outset, how-
ever, Reynolds recognizes that the Executive’s national secur-
ity prerogatives are not the only weighty constitutional values
at stake: while “[s]ecurity depends upon a sophisticated intel-
ligence apparatus,” it “subsists, too, in fidelity to freedom’s
first principles [including] freedom from arbitrary and unlaw-
ful restraint and the personal liberty that is secured by adher-
ence to the separation of powers.” Boumediene v. Bush, 128
S. Ct. 2229, 2277 (2008). The Constitution “ ‘protects us from
our own best intentions,’ ” in other words, by “ ‘divid[ing]
power . . . among branches of government precisely so that
we may resist the temptation to concentrate power in one
location as an expedient solution to the crisis of the day.’ ”
Printz v. United States, 521 U.S. 898, 933 (1997) (quoting
New York v. United States, 505 U.S. 144, 187 (1992)).

   Separation-of-powers concerns take on an especially
important role in the context of secret Executive conduct. As
the Founders of this Nation knew well, arbitrary imprison-
ment and torture under any circumstance is a “ ‘gross and
notorious . . . act of despotism.’ ” Hamdi v. Rumsfeld, 542
                 MOHAMED v. JEPPESEN DATAPLAN                4939
U.S. 507, 556 (2004) (Scalia, J., dissenting) (quoting 1 Black-
stone 131-33 (1765)). But “ ‘confinement [and abuse] of the
person, by secretly hurrying him to [prison], where his suffer-
ings are unknown or forgotten; is a less public, a less striking,
and therefore a more dangerous engine of arbitrary govern-
ment.’ ” Id. (Scalia, J., dissenting) (quoting 1 Blackstone 131-
33 (1765)) (emphasis added). Thus it was “ ‘the central judg-
ment of the Framers of the Constitution’ ” that “[w]hatever
power the United States Constitution envisions for the Execu-
tive in its exchanges with other nations or with enemy organi-
zations in times of conflict, it most assuredly envisions a role
for all three branches when individual liberties are at stake.”
Id. at 536 (quoting Mistretta v. United States, 488 U.S. 361,
380 (1989)).

   [13] Unlike Totten, the Reynolds framework accommodates
these division-of-powers concerns by upholding the Presi-
dent’s secrecy interests without categorically immunizing the
CIA or its partners from judicial scrutiny. The structural ele-
ments in the Constitution, including the principles of separa-
tion of powers and judicial review, therefore strongly favor a
narrow construction of the blunt Totten doctrine and a broad
construction of the more precise Reynolds privilege. Accord-
ingly, we conclude that if a lawsuit is not predicated on the
existence of a secret agreement between the plaintiff and the
government, Totten does not apply, and the subject matter of
the suit is not a state secret. Here, plaintiffs have not sued the
government to enforce an alleged secret agreement between
themselves and the Executive Branch. The subject matter of
this action therefore is not a state secret, and the case should
not have been dismissed at the outset.

C.   Reynolds and the Evidentiary Privilege

   The government argues that even if the subject matter of
this suit is not a state secret, it still must be dismissed at the
outset according to the Reynolds framework because, in its
view, Reynolds applies to secret information and, here,
4940            MOHAMED v. JEPPESEN DATAPLAN
“[p]rivileged information would be essential for plaintiffs to
make out a prima facie case on, and to prove, their claims.”
See also Unclassified Hayden Decl. (because “[d]isclosure of
the information covered by this privilege assertion reasonably
could be expected to” harm national security, “the informa-
tion should be excluded from any use in this case” (emphasis
added)). We reject this argument because it misconstrues the
object of the state secrets doctrine within the Reynolds
framework—Reynolds applies to evidence, not information.

   y14The Supreme Court could not be more clear that “the
privilege which protects military and state secrets” is a privi-
lege within “the law of evidence,” just like the “analogous
privilege, the privilege against self-incrimination.” Reynolds,
345 U.S. at 7-8. It specifically prevents the “compulsion of . .
. evidence,” the introduction of which “will expose military
matters which, in the interest of national security, should not
be divulged.” Reynolds, 345 U.S. at 10 (emphasis added).

   [15] Outside the extremely narrow Totten context, the state
secrets privilege has never applied to prevent parties from liti-
gating the truth or falsity of allegations, or facts, or informa-
tion simply because the government regards the truth or
falsity of the allegations to be secret. Indeed, to conclude that
Reynolds, like Totten, applies to prevent the litigation of alle-
gations, rather than simply discovery of evidence, would be
to destroy the distinction between the two versions of the doc-
trine. According to Reynolds, therefore, the question is not
which facts are secret and may not be alleged and put to the
jury’s consideration for a verdict; it is only which evidence is
secret and may not be disclosed in the course of a public trial.

   [16] To be sure, a court may determine that evidence is
subject to the Reynolds privilege because it contains secret
information; nevertheless, the privilege applies to prevent dis-
covery of the evidence itself and not litigation of the truth or
falsity of the information that might be contained within it. As
the Supreme Court has explained with respect to the attorney-
                MOHAMED v. JEPPESEN DATAPLAN                4941
client privilege, for example, invocation of that privilege does
not create a “zone of silence” around the contents of privi-
leged communications. Upjohn Co. v. United States, 449 U.S.
383, 388 (1981). “The privilege only protects disclosure of
[the] communications [themselves]; it does not protect disclo-
sure of the underlying facts,” so long as the underlying facts
can be proven without resort to the privileged materials. Id. at
395.

   Other privileges within the law of evidence demonstrate the
same common sense principle. The “analogous” Fifth Amend-
ment privilege against self-incrimination, Reynolds, 345 U.S.
at 8, for instance, “ ‘may be asserted . . . to resist compelled
explicit or implicit disclosures of incriminating informa-
tion,’ ” United States v. Hubbell, 530 U.S. 27, 34 n.8 (2000)
(quoting Doe v. United States, 487 U.S. 201, 212 (1988)).
Once the privilege is properly invoked, the court cannot com-
pel the testimony. Id. But a witness’s valid assertion of the
privilege does not immunize him from prosecution for the
underlying crime, as though the state were precluded by virtue
of the privilege from litigating the facts contained within the
excluded testimony. It goes without saying that the privilege
applies only to the testimony itself, and not to the underlying
facts, and that the state therefore may later prosecute the wit-
ness for the crimes in question, just “ ‘with[ ] evidence from
another source.’ ” Id. (quoting Doe, 487 U.S. at 212).

   [17] Because the Reynolds privilege, like any other eviden-
tiary privilege, “ ‘extends only to [evidence] and not to
facts,’ ” Upjohn, 449 U.S. at 395-96 (quoting Philadelphia v.
Westinghouse Elec. Corp., 205 F. Supp. 830, 831 (E.D. Pa.
1962)), it cannot be invoked to prevent a litigant from per-
suading a jury of the truth or falsity of an allegation by refer-
ence to non-privileged evidence, regardless whether
privileged evidence might also be probative of the truth or fal-
sity of the allegation.
4942               MOHAMED v. JEPPESEN DATAPLAN
   [18] As we have previously explained, therefore, the effect
of the government’s successful invocation of the Reynolds
privilege “ ‘is simply that the evidence is unavailable, as
though a witness had died [or a document had been
destroyed], and the case will proceed accordingly, with no
consequences save those resulting from the loss of evi-
dence.’ ” Al-Haramain, 507 F.3d at 1204 (emphasis added)
(quoting Ellsberg, 709 F.2d at 64); see also Kasza, 133 F.3d
at 1166 (“[B]y invoking the privilege over particular evi-
dence, the evidence is completely removed from the case. The
plaintiff’s case then goes forward based on evidence not cov-
ered by the privilege.” (citing Reynolds, 345 U.S. at 11)).6
Thus, within the Reynolds framework, dismissal is justified if
and only if specific privileged evidence is itself indispensable
to establishing either the truth of the plaintiff’s allegations or
a valid defense that would otherwise be available to the defen-
dant. See Kasza, 133 F.3d at 1166.

D.     The Freedom of Information Act

   Finally, we address when evidence is “secret” within the
meaning of the privilege. The government turns to Freedom
of Information Act (“FOIA”) cases for the proposition that
privileged evidence is any evidence containing “classified”
information, which remains “secret” unless and until such
   6
     There is one important difference between the unavailability of evi-
dence under ordinary circumstances as against within the state secrets con-
text. Ordinarily the unavailability of privileged evidence would prevent
both plaintiffs and defendants from relying on that evidence to prove their
cases. In the state secrets context, however, if the unavailability of privi-
leged evidence prevents the defendant from establishing an otherwise
available and valid defense, the court must dismiss the case. See Kasza,
133 F.3d at 1166 (if the privilege deprives “the defendant of information
that would otherwise give the defendant a valid defense,” the case must
be dismissed). In this way, the doctrine ensures protection of state secrets
by requiring dismissal where defendants would otherwise have strong
incentive to improperly disclose state secrets known to them during trial.
It also ensures that defendants, like Jeppesen, are not penalized by the
government’s invocation of the privilege.
                MOHAMED v. JEPPESEN DATAPLAN               4943
information has been “officially disclosed” by a high ranking
government official. See Fitzgibbon v. CIA, 911 F.2d 755
(D.C. Cir. 1990); Afshar v. Dep’t of State, 702 F.2d 1125
(D.C. Cir. 1983); Phillippi v. CIA, 655 F.2d 1325 (D.C. Cir.
1981); Alfred A. Knopf, Inc. v. Colby, 509 F.2d 1362, 1370
(4th Cir. 1975). According to the government, because there
has been no official disclosure or declassification of relevant
classified information in this case, any materials containing
classified information are necessarily subject to suppression
under the privilege.

   [19] We find the government’s resort to FOIA case law
unpersuasive because the FOIA statutory framework takes for
granted that “classified” matters relating to national defense
and foreign policy are, by virtue of being classified, categori-
cally exempt from disclosures that would otherwise be
required under the Act. See 5 U.S.C. § 552(b)(1)(A)-(B)
(exempting from disclosure under FOIA all “matters that are
specifically authorized under criteria established by an Execu-
tive order to be kept secret in the interest of national defense
or foreign policy and are in fact properly classified pursuant
to such Executive order”).

   [20] The state secrets privilege operates according to no
such assumption—in fact, Reynolds makes clear that “classi-
fied” cannot be equated with “secret” within the meaning of
the doctrine. If the simple fact that information is classified
were enough to bring evidence containing that information
within the scope of the privilege, then the entire state secrets
inquiry—from determining which matters are secret to which
disclosures pose a threat to national security—would fall
exclusively to the Executive Branch, in plain contravention of
the Supreme Court’s admonition that “[j]udicial control over
the evidence in a case cannot be abdicated to the caprice of
executive officers” without “lead[ing] to intolerable abuses.”
Reynolds, 345 U.S. at 8-10. A rule that categorically equated
“classified” matters with “secret” matters would, for example,
perversely encourage the President to classify politically
4944               MOHAMED v. JEPPESEN DATAPLAN
embarrassing information simply to place it beyond the reach
of judicial process.7 It follows that, while classification may
be a strong indication of secrecy as a practical matter, courts
must undertake an independent evaluation of any evidence
sought to be excluded to determine whether its contents are
secret within the meaning of the privilege.

  Common sense confirms this conclusion. The government
could not seriously argue, for example, that the Pentagon
  7
    Abuse of the Nation’s information classification system is not unheard
of. Former U.S. Solicitor General Erwin Griswold, who argued the gov-
ernment’s case in the Pentagon Papers matter, later explained in a Wash-
ington Post editorial that “[i]t quickly becomes apparent to any person
who has considerable experience with classified material that there is mas-
sive overclassification, and that the principal concern of the classifiers is
not with national security, but rather with governmental embarrassment of
one sort or another.” Erwin N. Griswold, Secrets Not Worth Keeping: the
Courts and Classified Information, Wash. Post, Feb. 15, 1989, at A25.
   Former Attorney General Herbert Brownell similarly complained in a
1953 letter to President Eisenhower that classification procedures were
then “so broadly drawn and loosely administered as to make it possible for
government officials to cover up their own mistakes and even their wrong-
doing under the guise of protecting national security.” Letter from Attor-
ney General Herbert Brownell to President Dwight Eisenhower (June
15,1953) (quoted in Kenneth R. Mayer, With the Stroke of a Pen: Execu-
tive Orders and Presidential Power 145 (2001)).
   Even in Reynolds, avoidance of embarrassment—not preservation of
state secrets—appears to have motivated the Executive’s invocation of the
privilege. There the Court credited the government’s assertion that “this
accident occurred to a military plane which had gone aloft to test secret
electronic equipment,” and that “there was a reasonable danger that the
accident investigation report would contain references to the secret elec-
tronic equipment which was the primary concern of the mission.” 345 U.S.
at 10. In 1996, however, the “secret” accident report involved in that case
was declassified. A review of the report revealed, not “details of any secret
project the plane was involved in,” but “[i]nstead, . . . a horror story of
incompetence, bungling, and tragic error.” Garry Wills, Why the Govern-
ment Can Legally Lie, 56 N.Y. Rev. of Books 32, 33 (2009). Courts
should be concerned to prevent a concentration of unchecked power that
would permit such abuses.
                MOHAMED v. JEPPESEN DATAPLAN                4945
Papers remained “secret” and therefore subject to the state
secrets privilege even after having been published in The New
York Times, simply because the government itself refused to
declassify or otherwise “officially disclose” the content of the
papers. See New York Times Co. v. United States, 403 U.S.
713 (1971).

   [21] It is also unsurprising that Congress would enact a
more deferential scheme under FOIA than exists under the
state secrets doctrine, given the substantial differences in the
balance of interests involved in the two types of cases. The
state secrets doctrine empowers the government to refuse dis-
closure of secret evidence during the course of a lawsuit that
necessarily has an independent purpose apart from disclosure.
Plaintiffs here, for example, seek redress against Jeppesen for
its alleged complicity in their alleged torture at the hands of
foreign agents. Their interest in discovery of all relevant evi-
dence is substantial: “The very essence of civil liberty . . .
consists in the right of every individual to claim the protection
of the laws, whenever he receives an injury,” and “[o]ne of
the first duties of government is to afford that protection.”
Marbury, 5 U.S. (1 Cranch) at 163. Disclosure of any evi-
dence containing classified information, but ultimately not
subject to the state secrets privilege, would be appropriate
only as necessary for plaintiffs to obtain the protection of the
laws.

   [22] By contrast, FOIA entails litigation for the sole and
independent purpose of obtaining disclosure of classified
information. See 5 U.S.C. § 552(a)(4)(B); see also, e.g.,
Knopf, 509 F.2d at 1370 (addressing the court’s authority
under FOIA to order the disclosure of classified information
for publication in a book). While “an informed citizenry [is]
vital to the functioning of a democratic society,” Dep’t of
Interior v. Klamath Water Users Protective Ass’n, 532 U.S.
1, 16 (2001) (internal quotations omitted), we think the bal-
ance of interests will more often tilt in favor of the Executive
when disclosure is the primary end in itself. FOIA therefore
4946            MOHAMED v. JEPPESEN DATAPLAN
predictably entails greater deference to the national classifica-
tion system than does the state secrets doctrine.

   Given these two relevant differences, the government’s
invocation of FOIA case law is unpersuasive in the state
secrets context. Any argument that the contents of any evi-
dence are and remain categorically secret for purposes of the
privilege unless and until the government says otherwise is
meritless.

E.     Conclusion

   The government finally urges us to affirm according to
Reynolds because, in its view, there is “no possibility” that
plaintiffs can establish a prima facie case, or that Jeppesen
can defend itself, “without using privileged evidence.” We are
unpersuaded because acceding to the government’s request
would require us to ignore well-established principles of civil
procedure. At this stage in the litigation, we simply cannot
prospectively evaluate hypothetical claims of privilege that
the government has not yet raised and the district court has
not yet considered.

   [23] This case is before us on appeal from a Rule 12(b)(6)
motion to dismiss. Jeppesen has not filed an answer to the
complaint, and discovery has not yet begun. It is well settled
that when a federal court reviews the grant of a Rule 12
motion to dismiss, “its task is necessarily a limited one.” Sch-
euer v. Rhodes, 416 U.S. 232, 236 (1974). That limited task
“is not [to determine] whether a plaintiff will ultimately pre-
vail,” id., but instead only whether the complaint “state[s] a
claim upon which relief can be granted,” Fed. R. Civ. Pro.
12(b)(6). Plaintiffs here have stated a claim on which relief
can be granted and therefore should have an opportunity to
present evidence in support of their allegations, without
regard for the likelihood of ultimate success. See Scheuer, 416
U.S. at 236 (a district court acts “prematurely” and “errone-
ously” when it dismisses a well-pleaded complaint, thereby
                MOHAMED v. JEPPESEN DATAPLAN               4947
“preclud[ing] any opportunity for the plaintiffs” to establish
their case “by subsequent proof”); see also Bell Atl. Corp. v.
Twombly, 550 U.S. 544, — (2007) (“[A] well-pleaded com-
plaint may proceed even if it appears ‘that a recovery is very
remote and unlikely.’ ” (quoting Scheuer, 416 U.S. at 236)).

   This limited inquiry—a long-standing feature of the Fed-
eral Rules of Civil Procedure—serves a sensible judicial pur-
pose. We simply cannot resolve whether the Reynolds
evidentiary privilege applies without (1) an actual request for
discovery of specific evidence, (2) an explanation from plain-
tiffs of their need for the evidence, and (3) a formal invoca-
tion of the privilege by the government with respect to that
evidence, explaining why it must remain confidential. See
Reynolds, 345 U.S. at 8-9 (“the principles which control the
application of the privilege” require a “formal claim of privi-
lege” by the government with respect to the challenged evi-
dence); id. at 10-11 (the court must consider the litigants’
“showing of necessity” for the evidence in determining
whether “the occasion for invoking the privilege is appropri-
ate”). Nor can we determine whether the parties will be able
to establish their cases without use of privileged evidence
without also knowing what non-privileged evidence they will
marshal. See Crater Corp. v. Lucent Techs., Inc., 423 F.3d
1260, 1267-68 (Fed. Cir. 2005) (“deciding the impact of the
government’s assertion of the state secrets privilege” before
the record is “adequately developed” puts “the cart before the
horse”). Thus neither the Federal Rules nor Reynolds would
permit us to dismiss this case at the pleadings stage on the
basis of an evidentiary privilege that must be invoked during
discovery or at trial.

   Our decision to remand also has the additional benefit of
conforming with “the general rule . . . that a federal appellate
court does not consider an issue not passed on below,” and
will allow the district court to apply Reynolds in the first
instance. See Singleton v. Wulff, 428 U.S. 106, 120 (1976);
see also Johnson v. California, 543 U.S. 499, 515 (2005) (cit-
4948            MOHAMED v. JEPPESEN DATAPLAN
ing Consol. Rail Corp. v. Gottshall, 512 U.S. 532, 557-58
(1994) (reversing and remanding for the lower court to apply
the correct legal standard in the first instance)).

   [24] On remand, the government must assert the privilege
with respect to secret evidence (not classified information),
and the district court must determine what evidence is privi-
leged and whether any such evidence is indispensable either
to plaintiffs’ prima facie case or to a valid defense otherwise
available to Jeppesen. Only if privileged evidence is indis-
pensable to either party should it dismiss the complaint.

  REVERSED and REMANDED.